DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akasaka (US 2015/0277187).
Akasaka discloses (Fig. 14):

    PNG
    media_image1.png
    615
    772
    media_image1.png
    Greyscale

Claim 1: 	An optical substrate 310 comprising: 
a substrate 300
a light-transmitting layer disposed at the substrate (a light-transmitting layer comprising layers 308, 304A and 304B)
a concave portion provided at the light-transmitting layer
a lens layer 303 disposed filling the concave portion, wherein the light-transmitting layer is constituted by a plurality of layered films (i.e. the light-transmitting layer is constituted by a plurality of layered films 308, 304A and 304B)
the concave portion is formed by the plurality of layered films (308 and 304A)
an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion (see adjacent concave portions at least in the layer 308)
Claim 4:
wherein a shape of the concave portion is spherical 
Claim 8:	An electro-optical device 140 comprising: the optical substrate 310 according to claim 1; a counter substrate 330 disposed facing the optical substrate; and an electro-optical layer 350 disposed between the optical substrate and the counter substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akasaka (US 2015/0277187).
Claim 9:	
	Akasaka does not explicitly disclose an electronic apparatus comprising the electro-optical device according to claim 8.
	However, Akasaka disclose in Fig. 16 an electronic apparatus 100 comprising an electro-optical device (par. [0197]: it is possible to use the liquid crystal device 120) similar to the electro-optical device 140 as in claim 8. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an electronic apparatus comprising the electro-optical device according to claim 8 as an intended use, and therefore, it does not patentably distinguish the invention.
	Claims 1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2019/0064584) in view of Okayama (JP 2006-078782), provided in IDS.	
	Ito discloses (Fig. 7):

    PNG
    media_image2.png
    691
    704
    media_image2.png
    Greyscale

Claims 1-2 and 11:	An optical substrate 10 comprising:
a substrate 19
a light-transmitting layer 40 disposed at the substrate
a concave portion 441 provided at the light-transmitting layer
a lens layer 150 disposed filling the concave portion, wherein the light-transmitting layer is constituted by a plurality of layered films (i.e. the light-transmitting layer comprising 41, 12, 43 and 44 layers), and an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
	Ito does not explicitly disclose the concave portion is formed by the plurality of layered films; the light-transmitting layer is constituted by the plurality of layered films having mutually different etching rates; and wherein each of the plurality of layered films is a flat film and the concave portion penetrates each of the plurality of layered films.
	Okayama discloses the concave portions formed by the plurality of layered films; the light-transmitting layer is constituted by the plurality of layered films having mutually different etching rates; and wherein each of the plurality of layered films is a flat film and the concave portion penetrates each of the plurality of the layered films (at least Fig. 12; pars. [0029], [0048] and [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito’s device with the teaching of Okayama to have the concave portion formed by the plurality of layered films; the light-transmitting layer constituted by the plurality of layered films having mutually different etching rates; and wherein each of the plurality of layered films is a flat film and the concave portion penetrates each of the plurality of layered films.
	Doing so would be able to have the curvature or the peripheral shape of the concave portion controlled relatively easily (Okayama, par. [0029]).


    PNG
    media_image3.png
    605
    352
    media_image3.png
    Greyscale

Claim 3:
	Ito does not explicitly disclose wherein the light-transmitting layer is constituted by the plurality of layered films having mutually different oxygen contents.
	Okayama discloses wherein the light-transmitting layer is constituted by the plurality of layered films (Fig. 12). Okayama further discloses the etching rate is controlled by setting the conditions relating to at least the type of material, density, etc. (par. [0029]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Ito to include the light-transmitting layer constituted by the plurality of layered films having mutually different oxygen contents (i.e. different type of materials). 
	Doing so would be able to have the curvature or the peripheral shape of the concave portion controlled relatively easily (Okayama, par. [0029]).
Claim 4:
wherein a shape of the concave portion is spherical
Claim 7:
a pixel electrode 9b disposed at the substrate
a wiring layer 6a disposed between the substrate and the pixel electrode and including a transistor 30, wherein the light-transmitting layer and the lens layer are disposed between the pixel electrode and the wiring layer
Claim 8:	An electro-optical device 100 comprising: the optical substrate 10 according to claim 1; a counter substrate 20 disposed facing the optical substrate; and an electro-optical layer 80 disposed between the optical substrate and the counter substrate.
Claim 5:
	Ito discloses (Fig. 7) an optical substrate 10 comprising:
a substrate 19
a light-transmitting layer 40 disposed at the substrate
a concave portion 441 provided at the light-transmitting layer
a lens layer 150 disposed filling the concave portion
an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
	Ito does not explicitly disclose the light-transmitting layer being constituted by a plurality of layered films, each of the layered films is light-transmitting; and wherein the light-transmitting layer has an etching rate varying in a continuous manner.
	Okayama discloses the light-transmitting layer being constituted by a plurality of layered films, each of the layered films is light-transmitting; and wherein the light-transmitting layer has an etching rate varying in a continuous manner (at least Fig. 12; pars. [0029], [0048] and [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ito’s device with the teaching of Okayama to have the light-transmitting layer constituted by a plurality of layered films, each of the layered films is light-transmitting; and wherein the light-transmitting layer has an etching rate varying in a continuous manner.
	Doing so would be able to have the curvature or the peripheral shape of the concave portion controlled relatively easily (Okayama, par. [0029]).
Claim 6:	
	Ito discloses (Fig. 7) an optical substrate 10 comprising:
a substrate 19
a light-transmitting layer 40 disposed at the substrate
a concave portion 441 provided at the light-transmitting layer
a lens layer 150 disposed filling the concave portion
an edge of the concave portion is in contact with an edge of an adjacent concave portion adjacent to the concave portion
	Ito does not explicitly disclose the light-transmitting layer being constituted by a plurality of layered film, the layered films having different oxygen contents; wherein the light-transmitting layer has an oxygen content varying in a continuous manner.

	
	Okayama discloses wherein the light-transmitting layer being constituted by the plurality of layered films (Fig. 12). Okayama further discloses the etching rate is controlled by setting the conditions relating to at least the type of material, density, etc. (par. [0029]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as disclosed by Ito to include the light-transmitting layer being constituted by a plurality of layered film, the layered films having different oxygen contents (i.e. different type of materials); wherein the light-transmitting layer has an oxygen content varying in a continuous manner.
	Doing so would be able to have the curvature or the peripheral shape of the concave portion controlled relatively easily (Okayama, par. [0029]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871 
-- May 27, 2022